678 So.2d 1277 (1996)
THE FLORIDA BAR, Complainant,
v.
Edward B. ROOD, Respondent.
No. 83768.
Supreme Court of Florida.
August 29, 1996.
John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and Joseph A. Corsmeier, Assistant Staff Counsel, Tampa, for Complainant.
Edward B. Rood, Tampa, pro se.
PER CURIAM.
We have for review the complaint of The Florida Bar (the Bar) and the referee's report regarding alleged ethical breaches by Edward B. Rood. We have jurisdiction. Art. V, § 15, Fla. Const. We approve the report and disbar Rood.
The Court suspended Rood from the practice of law in Florida for two years in 1993 and for an additional consecutive year in 1994. Florida Bar v. Rood, 633 So.2d 7 (Fla.1994); Florida Bar v. Rood, 622 So.2d 974 (Fla.1993). The Bar subsequently filed a petition to show cause why Rood should not be disbarred for continuing to practice during the suspension period.
The referee found that Rood failed to notify all his clients of his suspension and that during the suspension period he continued to meet with, represent and advise clients, and continued to receive and disburse client funds from his bank accounts. The record *1278 contains documentary exhibits and testimony from Rood's former clients that support these findings. We approve the referee's findings of fact.
The referee made the following recommendations as to guilt and discipline:

Recommendations as to Guilt: I recommend that Respondent be found Guilty of violating the suspension order of the Florida Supreme Court dated June 24, 1993, and violation of the suspension order of the Florida Supreme Court entered January 20, 1994, in that Respondent continued to practice law by meeting with and advising clients, and maintaining his trust account, and using personal and non-lawyer business accounts to receive and disburse client funds.

Recommendation of Disciplinary Measures to be Applied: In view of the seriousness of the charges, it is recommended that Respondent be disbarred from the practice of law with no application for readmission sooner than five years.
We find that the recommendations of guilt are adequately supported in the record and that the recommended discipline is appropriate for violating this Court's suspension order. We approve the report in its entirety. Edward B. Rood is hereby disbarred from the practice of law in Florida effective upon the filing of this opinion. He may not apply for readmission until five years after the date of disbarment. Judgment for costs in the amount of $8,121.14 is entered in favor of The Florida Bar against Rood, for which sum let execution issue.
It is so ordered.
KOGAN, C.J., and SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.
OVERTON, J., recused.